DETAILED ACTION
Status of Claims:  
Claims 1-5, 8-12 and 14-26 are pending.
Claims 1 and 16 are amended.
Claims 17-26 are new.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on Nov. 16, 2020 has been entered.

Response to Arguments
Applicant's arguments filed Nov. 6, 2020 with respect to the limitations of directly applying the high-frequency electromagnetic field to the dialyser to expose blood passing through the dialyser to the high-frequency electromagnetic field as recited in claims  have been fully considered but they are not persuasive. Applicant argues that Castle does not reference the dialyser of Dobbeleer and one of skill would not have chosen the dialyser as the place to directly apply the radiant energy in view of the .

Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations directed to the device further being configured to have varying frequencies is now taught by Morse (US 4,963,268 A).

Applicant's arguments filed Nov. 6, 2020 with respect to claims 19-20 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose or suggest the claimed electric field strength and electric field density because the prior art discloses ranges which are far above the claimed ranges.  This argument is not persuasive because the prior art suggests reasons for varying the electric field strength and the electric field density of electromagnetic fields and therefore, absent new and unexpected results, the claimed ranges are made obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 21, the phrase “the frequency of the high-frequency electromagnetic field is increased” in lines 1-2 renders the claim indefinite because the limitations are directed to method steps whereas the claimed invention is directed to an apparatus and a single claim which claims both an apparatus and the method steps of using the apparatus creates confusion as to when direct infringement occurs (see MPEP § 2173.05(p)(II)).

Regarding claims 22, the phrase “the frequency of the high-frequency electromagnetic field is decreased” in lines 1-2 renders the claim indefinite because the limitations are directed to method steps whereas the claimed invention is directed to an apparatus and a single claim which claims both an apparatus and the method steps of using the apparatus creates confusion as to when direct infringement occurs (see MPEP § 2173.05(p)(II)).

Regarding claims 23, the phrase “the frequency of the high-frequency electromagnetic field is increased” in lines 1-2 renders the claim indefinite because the limitations are directed to method steps whereas the claimed invention is directed to an apparatus and a single claim which claims both an 

Regarding claim 24, the phrase “the frequency of the high-frequency electromagnetic field is increased” in lines 1-2 renders the claim indefinite because the limitations are directed to method steps whereas the claimed invention is directed to an apparatus and a single claim which claims both an apparatus and the method steps of using the apparatus creates confusion as to when direct infringement occurs (see MPEP § 2173.05(p)(II)).
Additionally, the phrase “is increased from 20 MHz to 1 MHz” in line 2 renders the claim indefinite because it is not clear if the claim requires an increase or a decrease in the frequency.  For the purposes of examination, the claim shall be interpreted to require increasing the frequency from 1 MHz to 20 MHz in 1 MHz increments as disclosed in the instant Specification (see p. 7, lines 31-32). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 10rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181) in view of Castle (US 5,261,874) and Dobbeleer (US 3,484,369). 

Regarding claim 1, the patent claims a dialysis machine (dialysis device) comprising: 
a dialysate flow system (dialysis circuit); 
a blood flow system (blood circuit); 
a dialyser; and 

While the claims of the patent do not explicitly state that the blood is to be cleaned, for the purposes of examination, the term “treated” is interpreted to be an equivalent of “cleaned” in the art of blood dialysis.  Additionally, while the patent contains limitations not included in the instant claim (“means for generating an electrostatic direct current field”) (see patent, claim 1, lines 6-7), the instant claim is open to additional elements, as denoted by the term "comprising", and does not exclude the use of “means for generating an electrostatic direct current field”.  Additionally, while the claims of the patent does not explicitly teach the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz, the patent teaches an overlapping frequency (from 10 MHz to 500 MHz) (see ‘181, claim 13) and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
The patent does not claim that the device is configured to directly apply the high-frequency electromagnetic field to the dialyser.
Castle teaches a device configured to generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5) and directly apply the high-frequency electromagnetic field to the dialysis machine components (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; a window S is on the exterior of the chamber with a port T in Fig. 1, such that the energy R is directly applied to the chamber; treatment 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art to modify the patent’s device configured to generate a high-frequency electromagnetic field to directly apply the high-frequency electromagnetic field to the dialyser as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieve predictable results to expose blood to a high-frequency electromagnetic field.
While the claims of the patent, as modified by Castle and Dobbeleer, do not explicitly state that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood, when the prior art apparatus (patent ‘181, as modified by Castle and Dobbeleer) has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  Therefore, all the limitations required by claim 1 of the instant application are claimed in claim 1 of the patent, as modified by Castle and Dobbeleer.

Regarding claim 2, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device comprises of at least one of a high-frequency coil, a high-frequency electrode, or a high-frequency capacitor (see ‘181, claim 9).  

Regarding claim 10, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength of ≤ 100 V/m (1 to 250 V/m) (see ‘181, claim 14).

Regarding claim 19, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength from 0.1 to 10 V/m (1 to 250 V/m) (see ‘181, claim 14; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see MPEP § 2144.05(I)).

Regarding claim 21, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114 II).

Regarding claim 22, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is decreased from a predetermined maximum frequency to a predetermined minimum frequency in 

Regarding claim 23, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114 II).

Regarding claim 24, per the interpretation noted above, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in 1 MHz increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114 II).

Regarding claim 25, the patent claims a method for operating a dialysis machine (see claims 1 and 11) comprising: 
providing a dialyser configured to receive dialysate from a dialysate flow system and blood from a blood flow system; 
generating at a device a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (claim 11 of the patent teaches a frequency from 10 MHz to 500 MHz, and where the claimed 
applying the high-frequency electromagnetic field; 
exposing blood received by the dialyser to the high-frequency electromagnetic field. 
The patent does not claim applying the high-frequency electromagnetic field to the dialyser.
Castle teaches applying an electromagnetic field to the dialyser (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; a window S is on the exterior of the chamber with a port T in Fig. 1, such that the energy R is directly applied to the chamber; treatment includes electromagnetic force) (see col. 6, lines 21-24; col. 5, line 63 to col. 6, line 3; Fig. 1 and 2; Abstract, lines 2-5). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art to modify the patent’s method to apply the high-frequency electromagnetic field to the dialyser as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieve predictable results to expose blood to a high-frequency electromagnetic field.


Regarding claim 26, the patent, as modified by Castle and Dobbeleer, teaches the method of claim 25, which includes exposing blood received by the dialyser to the high-frequency electromagnetic field to free toxins selected from the group consisting of phenylacetic acid, p-hydroxy-hippuric acid, indoxyl sulphate, and combinations thereof (as evidenced by Clinical Mass Spec., phenylacetic acid, p-hydroxy-hippuric acid and indoxyl sulphate are commonly occurring chemicals found in the blood of dialysis patients, and therefore freeing these toxins inherently occurs as a result of the prior art method) (see Clinical Mass Spec., sections 4.1-4.2 and Table 4.1).

Claims 3-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) and further in view of Kienman et al. (US 2009/0012655). 

Regarding claim 3, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the dialysis machine comprises a control unit (see ‘181, claim 10).  

Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) with a control unit (logic implementer 16) (see Fig. 1; para. 0161, lines 4) by means of which parameters (power supplied for electromagnetic field generation) (see para. 0015, lines 1-5) of the high-frequency electromagnetic field (electromagnetic field generation by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; para. 0163, lines 1-3) are controlled (logic implementer generates outputs 18b to power supply) (see para. 0161, lines 1-9).
The patent, as modified by Castle and Dobbeleer, and Kienman are analogous inventions in the art of blood treatment by dialysis.  It would have been obvious to one of ordinary skill in the art to modify the control unit of the patent to include Kienman’s control unit for a high-frequency electromagnetic field because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results in controlling parameters of a high-frequency electromagnetic field. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 4, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 3, wherein the control unit comprises an input unit (logic implementer 16 receives inputs 18a) (see Kienman, Fig. 1; para. 0161, lines 5-6), a computing unit and a memory unit (logic implementer 16 includes processing and memory storage) (see Kienman, para. 0161, lines 4-5), by the device of which a user can control parameters of the high-frequency electromagnetic field (system and logic implementer are programmable) (see Kienman, para. 0026, lines 10-12; para. 0394, lines 8-11). 

Regarding claim 5, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 4, wherein the dialysis machine is designed such that a user can control parameters of the dialysate flow system or the blood flow system by means of the control unit (control scheme 770 accepts inputted desired dialysis fluid outlet temperature 786; control scheme 770 for dialysis fluid heating is based on empirically-derived table 780, where empirical data is interpreted to be provided by a user) (see Kienman, Fig. 52; para. 0422, lines 5-8; para. 0420, lines 1-3; para. 0421, lines 1-4; para. 0426, lines 1-2).

Regarding claim 8, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field (see ‘181, claim 1) whose frequency is constant over time or varies in a regular or irregular manner (operating at a desired frequency for a constant temperature, where “a frequency” is interpreted as a constant value) (see Kienman, para. 0308, lines 3-6).

Claims 9 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) and further in view of Vallee (US 2007/0221577). 

Regarding claim 9, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds.

The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patent’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours. 

Regarding claim 14, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least 1/2 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1/2 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patient’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) 

Regarding claim 15, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least one second.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least one second (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patient’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Claims 11rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) and further in view of Kutushov (US 5,980,479). 

Regarding claim 11, the patent, as modified by Castle and Dobbeleer, claims the dialysis machine according to claim 1, wherein said device generates a high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach the high-frequency electromagnetic field having an electric field density of ≤ 100 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of ≤ 100 mT (magnetic field intensity of 30-50 mT) (see col. 9, lines 25-27).
The patent, as modified by Castle and Dobbeleer, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the electric field strength of the patent’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the electromagnetic field strength (liberalization of toxins in blood increases separation efficiency by 15-20%) (see Kutushov, col. 9, lines 27-32). 
While Kutushov does not encompass the range disclosed in the instant claim, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", and therefore the patent teaches the limitation. (see MPEP § 2144.05(I))

Regarding claim 20, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field.
The patent, as modified by Castle and Dobbeleer, does not teach the high-frequency electromagnetic field having an electric field density of 0.01 to 10 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of 30-50 mT (see col. 9, lines 25-27).  

The patent, as modified by Castle and Dobbeleer, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to modify the electric field strength of the patent’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the electromagnetic field strength (liberalization of toxins in blood increases separation efficiency by 15-20%) (see Kutushov, col. 9, lines 27-32). 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) and further in view of Schäl (US 4,923,598). 

Regarding claim 12, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the blood to be cleaned can be exposed to the high-frequency electromagnetic field during at least one of before or while said blood is in contact with the dialyser (see ‘181, claim 1).

Schäl teaches a dialysis machine (apparatus for hemodialysis, the dialysis of blood) (see col. 1, lines 6-10), wherein the dialyser comprises a semipermeable membrane (dialyzer 24 includes semipermeable membrane 30) (see Fig. 1; col. 4, lines 16-20) and that blood to be cleaned is in contact with the semipermeable membrane of the dialyser (blood is supplied to dialyzer 24 and is in contact with membrane 30) (see col. 4, lines 13-20; Fig. 1).
The patent, as modified by Castle and Dobbeleer, and Schäl are analogous inventions in the art of blood treatment by dialysis.  It would have been obvious to one of ordinary skill in the art to substitute the dialyser of the patent with Schäl’s dialyzer with a semipermeable membrane because the simple substitution of one known element (dialyzer with a semipermeable membrane) for another (dialyser) achieves predictable results in the dialysis of blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 16-1rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181) in view of Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Morse (US 4,963,268 A). 

Regarding claim 16, the patent claims a dialysis machine (dialysis device) comprising: 
a dialysate flow system (dialysis circuit); 
a blood flow system (blood circuit); 
a dialyser; and 

While the claims of the patent do not explicitly state that the blood is to be cleaned, for the purposes of examination, the term “treated” is interpreted to be an equivalent of “cleaned” in the art of blood dialysis.  Additionally, while the patent contains limitations not included in the instant claim (“means for generating an electrostatic direct current field”) (see patent, claim 1, lines 6-7), the instant claim is open to additional elements, as denoted by the term "comprising", and does not exclude the use of “means for generating an electrostatic direct current field”.  Additionally, while the claims of the patent does not explicitly teach the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz, the patent teaches an overlapping frequency (from 10 MHz to 500 MHz) (see ‘181, claim 13) and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
The patent does not claim that the device is configured to (ii) directly apply the high-frequency electromagnetic field to the dialyser.
Castle teaches a device configured to (i) generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5) and (ii) directly apply the high-frequency electromagnetic field to the dialysis machine components (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; a window S is on the exterior of the chamber with a port T in Fig. 1, such that the energy R is directly applied to the chamber; treatment 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art to modify the patent’s device configured to generate a high-frequency electromagnetic field to directly apply the high-frequency electromagnetic field to the dialyser as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieve predictable results to expose blood to a high-frequency electromagnetic field.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is configured such that the frequency is varied in a regular or irregular manner, such that blood to be cleaned is exposed to the varied high-frequency electromagnetic field.
Morse teaches a device configured to (i) generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the frequency is varied in a regular or irregular manner (Example 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the patent, as modified by Castle and Dobbeleer, to vary the frequency of the electromagnetic field in a regular or irregular manner as taught by Morse because Morse suggests that the technique of varying frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition (see Morse, col. 1, lines 25-35) and the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer, is such an application.
While the claims of the patent, as modified by Castle, Dobbeleer and Morse, do not explicitly state that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood, these limitations constitute an intended use.  When the prior art apparatus (patent ‘181, as modified by Castle and Dobbeleer) has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  Therefore, all the limitations required by claim 1 of the instant application are claimed in claim 1 of the patent, as modified by Castle, Dobbeleer and Morse.

Regarding claim 17, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a minimum frequency to a maximum frequency (electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; 

Regarding claim 18, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a maximum frequency to a minimum frequency (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 8rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655). 

Regarding claim 1, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising:
a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and 
a device configured to generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5), and to directly applying the electromagnetic field to the dialysis machine components such that blood to be cleaned is exposed to the electromagnetic field during at least part of the passage through the dialyser (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device directly applies the electromagnetic field to the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle, as modified by Dobbeleer, does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see previous office actions), the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz.
Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) that has means for generating a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).

While Castle, as modified by Dobbeleer and Kienman, does not encompass the frequency range disclosed in the instant claim, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer and Kienman, teaches the limitation. (see MPEP § 2144.05(II)(A))
Additionally, Kienman teaches a frequency (system 10 operates at high frequencies of about 20 kHz to about 1 MHz) (see para. 0163, lines 1-3) which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach that the blood is exposed to the electromagnetic field to cause toxins to be freed from proteins in the blood.  However, these limitations are considered an intended use.  As the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins, when the prior art apparatus has the same elements as the claimed 

Regarding claim 2, 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked for the limitation “a device configured to generate a high-frequency electromagnetic field” because the function is recited with sufficient structure within the claim itself to entirely perform the recited function.
Per this 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) interpretation for claim 2, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device comprises of at least one of a high-frequency coil, a high-frequency electrode, or a high-frequency capacitor (magnetic field generation by coil 12 of system 10) (see Kienman, para. 0158, lines 1-2).

Regarding claim 3, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.
Castle, as modified by Dobbeleer and Kienman for claim 1, does not teach that the dialysis machine comprises a control unit by means of which parameters of the high-frequency electromagnetic field are controlled.
Kienman further teaches that the dialysis machine (dialysis system) (see para. 0001, lines 2-3) comprises a control unit (logic implementer 16) (see Fig. 1; para. 0161, lines 4) by means of which parameters (power supplied for electromagnetic field generation) (see para. 0015, lines 1-5) of the high-frequency electromagnetic field (electromagnetic field generation by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; para. 0163, lines 1-3) are controlled (logic implementer generates outputs 18b to power supply) (see para. 0161, lines 1-9).


Regarding claim 4, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 3, wherein the control unit comprises an input unit (logic implementer 16 receives inputs 18a) (see Kienman, Fig. 1; para. 0161, lines 5-6), a computing unit and a memory unit (logic implementer 16 includes processing and memory storage) (see Kienman, para. 0161, lines 4-5), by the device of which a user can control parameters of the high-frequency electromagnetic field (system and logic implementer are programmable) (see Kienman, para. 0026, lines 10-12; para. 0394, lines 8-11).

Regarding claim 5, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 4, wherein the dialysis machine is designed such that a user can control parameters of the dialysate flow system or the blood flow system by means of the control unit (control scheme 770 accepts inputted desired dialysis fluid outlet temperature 786; control scheme 770 for dialysis fluid heating is based on empirically-derived table 780, where empirical data is interpreted to be provided by a user) (see Kienman, Fig. 52; para. 0422, lines 5-8; para. 0420, lines 1-3; para. 0421, lines 1-4; para. 0426, lines 1-2).

Regarding claim 8, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field whose 

Regarding claim 10, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength of ≤ 100 V/m (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical (see Kienman, para. 0254, lines 8-9) and suggests that a lower electric field strength would be more practical.  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electric field strength during routine experimentation to optimize the blood treatment device and thus teaches the limitation. (see MPEP § 2144.05(II)(A))

Regarding claim 19, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical (see Kienman, para. 0254, lines 8-9) and suggests that a lower electric field strength would be more practical.  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electric field strength during routine experimentation to optimize the blood treatment device and thus teaches the limitation. (see MPEP § 2144.05(II)(A))

Regarding claim 21, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 22, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is decreased from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 23, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 24, per the interpretation noted above, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in 1 MHz increments (as the claim is 

Regarding claim 25, Castle teaches a method for operating a dialysis machine comprising: 
providing a dialyser configured to receive dialysate from a dialysate flow system and blood from a blood flow system (dialysis machine M) (see col. 5, line 63; Fig. 1); 
generating at a device an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5); 
applying the electromagnetic field to a component of the dialysis machine (energy R may be used at a window S or port T to radiate energy into the flow stream or material) (see col. 5, line 66 to col. 6, line 2; Fig. 1); 
exposing blood received by the dialyser to the high-frequency electromagnetic field (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; a window S is on the exterior of the chamber with a port T in Fig. 1, such that the energy R is directly applied to the chamber; treatment includes electromagnetic force) (see col. 6, lines 21-24; col. 5, line 63 to col. 6, line 3; Fig. 1 and 2; Abstract, lines 2-5). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  

Kienman teaches generating a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies of about 20 kHz to about 1 MHz, which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists) (see para. 0158, lines 1-2; 0163, lines 1-3; MPEP § 2144.05(I)).
Castle, as modified by Dobbeleer, and Kienman are analogous inventions in the art of dialysis machine operation. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with Kienman’s high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz, because high frequencies do not have the audible noise limits of lower frequencies (see Kienman, para. 0163, lines 4-5), and the simple substitution of one known element (high-frequency electromagnetic field) for another (electromagnetic field of differing frequencies) achieves predictable results in the treatment of blood and Castle is open to the use of electromagnetic fields of differing frequencies (see Castle, col. 4, lines 21-23). (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
While Castle, as modified by Dobbeleer and Kienman, does not encompass the frequency range disclosed in the instant claim, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer and Kienman, teaches the limitation. (see MPEP § 2144.05(II)(A))


Regarding claim 26, Castle, as modified by Dobbeleer and Kienman, teaches the method of claim 25, which includes exposing blood received by the dialyser to the high-frequency electromagnetic field to free toxins selected from the group consisting of phenylacetic acid, p-hydroxy-hippuric acid, indoxyl sulphate, and combinations thereof (as evidenced by Clinical Mass Spec., phenylacetic acid, p-hydroxy-hippuric acid and indoxyl sulphate are commonly occurring chemicals found in the blood of dialysis patients, and therefore freeing these toxins inherently occurs as a result of the prior art method) (see Clinical Mass Spec., sections 4.1-4.2 and Table 4.1).

Claims 9 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Vallee (US 2007/0221577).

Regarding claim 9, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds.

Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 14, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least 1/2 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1/2 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 15, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least one second.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1 second (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Claims 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 11, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein said device generates a high-frequency electromagnetic field (see above for claim 1).

Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of ≤ 100 mT (magnetic field intensity of 30-50 mT) (see col. 9, lines 25-27).
Castle, as modified by Dobbeleer and Kienman, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the electric field strength of Castle’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the magnetic field strength (liberalization of toxins in blood increases separation) (see col. 9, lines 27-32). 
While Kutushov does not encompass the range disclosed in the instant claim, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", and therefore Castle, as modified by Dobbeleer, Kienman and Kutushov, teaches the limitation. (see MPEP § 2144.05(I))

Regarding claim 20, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach the high-frequency electromagnetic field having an electric field density of 0.01 to 10 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of 30-50 mT (see col. 9, lines 25-27).  
Kutushov does not explicitly teach an electromagnetic field having an electric field density of 0.01 to 10 mT.  However, Kutushov further teaches that the electric field density is a result effective variable (magnetic field of 30-50 mT results in a “shaking effect” for removing toxins which have been 
It would have been obvious to one of ordinary skill in the art to modify the electric field strength of the electromagnetic field of Castle, as modified by Dobbeleer and Kienman, to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the electromagnetic field strength (liberalization of toxins in blood increases separation efficiency by 15-20%) (see Kutushov, col. 9, lines 27-32). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Schäl (US 4,923,598). 

Regarding claim 12, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the blood to be cleaned can be exposed to the high-frequency electromagnetic field during at least one of before or while said blood is in contact with the dialyser (see para. 34).
Castle, as modified by Dobbeleer and Kienman, does not teach that the dialyser comprises a semipermeable membrane and that blood is in contact with the semipermeable membrane of the dialyser.
Schäl teaches a dialysis machine (apparatus for hemodialysis, the dialysis of blood) (see col. 1, lines 6-10), wherein the dialyser comprises a semipermeable membrane (dialyzer 24 includes semipermeable membrane 30) (see Fig. 1; col. 4, lines 16-20) and that blood to be cleaned is in contact 
Castle, as modified by Dobbeleer and Kienman, and Schäl are analogous inventions in the art of blood treatment by dialysis.  It would have been obvious to one of ordinary skill in the art to substitute Castle’s dialyser with Schäl’s dialyzer with a semipermeable membrane because the simple substitution of one known element (dialyzer with a semipermeable membrane) for another (dialyser) achieves predictable results in the dialysis of blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 16rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369), Kienman et al. (US 2009/0012655) .

Regarding claim 16, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and 
a device configured to (i) generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5) and (ii) directly apply the electromagnetic field to the dialysis machine components such that blood to be cleaned is exposed to the electromagnetic field during at least part of the passage through the dialyser (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device directly applies the electromagnetic field to the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see previous office actions), the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz.
Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) that has means for generating a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).
Castle, as modified by Dobbeleer, and Kienman are analogous inventions in the art of dialysis machines for blood treatment. It would have been obvious to one of ordinary skill in the art to 
While Castle, as modified by Dobbeleer and Kienman, does not encompass the frequency range disclosed in the instant claim, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer and Kienman, teaches the limitation. (see MPEP § 2144.05(II)(A))
Additionally, Kienman teaches a frequency (system 10 operates at high frequencies of about 20 kHz to about 1 MHz) (see para. 0163, lines 1-3) which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured such that the frequency is varied in a regular or irregular manner, such that blood to be cleaned is exposed to the varied high-frequency electromagnetic field.
Morse teaches a device configured to (i) generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Castle, as modified by Dobbeleer and Kienman, to vary the frequency of the electromagnetic field in a regular or irregular manner as taught by Morse because Morse suggests that the technique of varying frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition (see Morse, col. 1, lines 25-35) and the blood used with the apparatus of the Castle, as modified by Dobbeleer and Kienman, is such an application.
Castle, as modified by Dobbeleer, Kienman and Morse, does not explicitly teach that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood.  However, these limitations are considered an intended use.  As the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins, when the prior art apparatus has the same structure as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to achieve the intended use of “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  

Regarding claim 17, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a minimum frequency to a maximum frequency (electromagnetic signals of 

Regarding claim 18, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a maximum frequency to a minimum frequency (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).

Claims 1-5, 8rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369), European Commission (Research Directorate-General, Health and electromagnetic fields, 2005) and Kienman et al. (US 2009/0012655). 

Regarding claim 1, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising: 
a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and

Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device directly applies the electromagnetic field to the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle, as modified by Dobbeleer, does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see previous office actions), the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz.

Castle, as modified by Dobbeleer, and the European Commission are in the same field of endeavor with respect to electromagnetic field exposure. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with the European Commission’s high-frequency electromagnetic field because the simple substitution of one known element (high-frequency electromagnetic field) for another (electromagnetic field of differing frequencies) achieves predictable results in the treatment of blood and Castle is open to the use of electromagnetic fields of differing frequencies (see Castle, col. 4, lines 21-23). (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Kienman teaches a device configured to generate a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).
Castle, as modified by Dobbeleer, the European Commission, and Kienman are analogous inventions in the art of electromagnetic field generation.  It would have been obvious to one of ordinary skill in the art to substitute the device of Castle with the coil 12 of Kienman because the simple substitution of one known element (Kienman’s coil) for another (electromagnetic force by any device) achieves predictable results to generate a high-frequency electromagnetic field. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
While Castle, as modified by Dobbeleer, the European Commission and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine 
Additionally, Kienman teaches a frequency (system 10 operates at high frequencies of about 20 kHz to about 1 MHz) (see para. 0163, lines 1-3) which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05(I)).
Castle, as modified by the Dobbeleer, European Commission and Kienman, does not explicitly teach that the blood is exposed to the electromagnetic field to cause toxins to be freed from proteins in the blood.  However, the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins.  However, these limitations are considered an intended use.  As the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins, when the prior art apparatus has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to achieve the intended use of “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  

Regarding claim 2, 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked for the limitation “a device configured to generate a high-frequency electromagnetic field” because the function is recited with sufficient structure within the claim itself to entirely perform the recited function.
Per this 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) interpretation for claim 2, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device comprises of at least one of a high-frequency coil, a high-

Regarding claim 3, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1.
Castle, as previously modified by Dobbeleer, the European Commission and Kienman, does not teach that the dialysis machine comprises a control unit by means of which parameters of the high-frequency electromagnetic field are controlled.
Kienman further teaches that the dialysis machine (dialysis system) (see para. 0001, lines 2-3) comprises a control unit (logic implementer 16) (see Fig. 1; para. 0161, lines 4) by means of which parameters (power supplied for electromagnetic field generation) (see para. 0015, lines 1-5) of the high-frequency electromagnetic field (electromagnetic field generation by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; para. 0163, lines 1-3) are controlled (logic implementer generates outputs 18b to power supply) (see para. 0161, lines 1-9).
It would have been obvious to one of ordinary skill in the art to modify Castle’s dialysis machine to include Kienman’s control unit for a high-frequency electromagnetic field because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results in controlling parameters of a high-frequency electromagnetic field to treat blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 4, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 3, wherein the control unit comprises an input unit (logic implementer 16 receives inputs 18a) (see Kienman, Fig. 1; para. 0161, lines 5-6), a computing unit and a memory unit (logic implementer 16 includes processing and memory storage) (see Kienman, para. 

Regarding claim 5, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 4, wherein the dialysis machine is designed such that a user can control parameters of the dialysate flow system or the blood flow system by means of the control unit (control scheme 770 accepts inputted desired dialysis fluid outlet temperature 786; control scheme 770 for dialysis fluid heating is based on empirically-derived table 780, where empirical data is interpreted to be provided by a user) (see Kienman, Fig. 52; para. 0422, lines 5-8; para. 0420, lines 1-3; para. 0421, lines 1-4; para. 0426, lines 1-2).

Regarding claim 8, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field whose frequency is constant over time or varies in a regular or irregular manner (operating at a desired frequency for a constant temperature, where “a frequency” is interpreted as a constant value) (see Kienman, para. 0308, lines 3-6). 

Regarding claim 10, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength of ≤ 100 V/m (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer, the European Commission and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical 

Regarding claim 19, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field having an electric field strength (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer, the European Commission and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical (see Kienman, para. 0254, lines 8-9) and suggests that a lower electric field strength would be more practical.  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electric field strength during routine experimentation to optimize the blood treatment device and thus teaches the limitation. (see MPEP § 2144.05(II)(A))

Regarding claim 21, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 22, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is decreased from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 23, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in predetermined increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 24, per the interpretation noted above, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the frequency of the high-frequency electromagnetic field is increased from 1 MHz to 20 MHz in 1 MHz increments (as the claim is directed to an apparatus, the manner of operating the device does not patentably distinguish the claimed apparatus from the prior art apparatus when the prior art apparatus teaches all of the claimed structural limitations) (see MPEP § 2114(II)).

Regarding claim 25, Castle teaches a method for operating a dialysis machine comprising: 

generating at a device an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5); 
applying the electromagnetic field to a component of the dialysis machine (energy R may be used at a window S or port T to radiate energy into the flow stream or material) (see col. 5, line 66 to col. 6, line 2; Fig. 1); 
exposing blood received by the dialyser to the high-frequency electromagnetic field (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; a window S is on the exterior of the chamber with a port T in Fig. 1, such that the energy R is directly applied to the chamber; treatment includes electromagnetic force) (see col. 6, lines 21-24; col. 5, line 63 to col. 6, line 3; Fig. 1 and 2; Abstract, lines 2-5). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle, as modified by Dobbeleer, does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field.

Castle, as modified by Dobbeleer, and the European Commission are in the same field of endeavor with respect to electromagnetic field exposure. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with the European Commission’s high-frequency electromagnetic field because the simple substitution of one known element (high-frequency electromagnetic field) for another (electromagnetic field of differing frequencies) achieves predictable results in the treatment of blood and Castle is open to the use of electromagnetic fields of differing frequencies (see Castle, col. 4, lines 21-23). (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Castle, as modified by Dobbeleer and the European Commission, does not explicitly teach that the high-frequency electromagnetic field has a frequency from 1 MHz to 20 MHz.
Kienman teaches generating a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies of about 20 kHz to about 1 MHz, which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists) (see para. 0158, lines 1-2; 0163, lines 1-3; MPEP § 2144.05(I)).
Castle, as modified by Dobbeleer and the European Commission, and Kienman are analogous inventions in the art of dialysis machine operation. It would have been obvious to one of ordinary skill in the art to modify the generation step of Castle, as modified by Dobbeleer and the European Commission, to generate the electromagnetic field at a frequency from 1 MHz to 20 MHz as taught by Kienman, because high frequencies do not have the audible noise limits of lower frequencies (see Kienman, para. 0163, lines 4-5), and applying a known electromagnetic field frequency to a known 
While Castle, as modified by Dobbeleer, the European Commission and Kienman, does not encompass the frequency range disclosed in the instant claim, Kienman further discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the limitation. (see MPEP § 2144.05(II)(A))
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not explicitly teach the high-frequency electromagnetic field causing toxins to be freed from proteins in the blood; and removing the freed toxins from the blood flowing through the dialyser. However, the prior art apparatus has the same elements as the claimed apparatus, and thus it is presumed that the prior art apparatus will inherently “cause toxins to be freed from proteins in the blood” and perform the step “remove the freed toxins from the blood flowing through the dialyser” (see MPEP § 2112.01(I)).

Regarding claim 26, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the method of claim 25, which includes exposing blood received by the dialyser to the high-frequency electromagnetic field to free toxins selected from the group consisting of phenylacetic acid, p-hydroxy-hippuric acid, indoxyl sulphate, and combinations thereof (as evidenced by Clinical Mass Spec., phenylacetic acid, p-hydroxy-hippuric acid and indoxyl sulphate are commonly occurring chemicals found in the blood of dialysis patients, and therefore freeing these toxins inherently occurs as a result of the prior art method) (see Clinical Mass Spec., sections 4.1-4.2 and Table 4.1).

Claims 9 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369), European Commission (Research Directorate-General, Health and electromagnetic fields, 2005) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Vallee (US 2007/0221577).

Regarding claim 9, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not explicitly teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer, the European Commission and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 14, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least 1/2 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1/2 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer, the European Commission and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 15, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).

Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1 second (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer, the European Commission and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Claims 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369), European Commission (Research Directorate-General, Health and electromagnetic fields, 2005) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 11, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein said device generates a high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not teach the high-frequency electromagnetic field having an electric field density of ≤ 100 mT.

Castle, as modified by Dobbeleer, the European Commission and Kienman, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the electric field strength of Castle’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the magnetic field strength (liberalization of toxins in blood increases separation) (see col. 9, lines 27-32). 
While Kutushov does not encompass the range disclosed in the instant claim, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", and therefore Castle, as modified by Dobbeleer, the European Commission, Kienman and Kutushov, teaches the limitation. (see MPEP § 2144.05(I))

Regarding claim 20, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not explicitly teach the high-frequency electromagnetic field having an electric field density of 0.01 to 10 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of 30-50 mT (see col. 9, lines 25-27).  
Kutushov does not explicitly teach an electromagnetic field having an electric field density of 0.01 to 10 mT.  However, Kutushov further teaches that the electric field density is a result effective variable (magnetic field of 30-50 mT results in a “shaking effect” for removing toxins which have been adsorbed by blood proteins, which is interpreted to mean that the toxin desorption is affected by the 
It would have been obvious to one of ordinary skill in the art to modify the electric field strength of the electromagnetic field of Castle, as modified by Dobbeleer, the European Commission and Kienman,  to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the electromagnetic field strength (liberalization of toxins in blood increases separation efficiency by 15-20%) (see Kutushov, col. 9, lines 27-32). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369), European Commission (Research Directorate-General, Health and electromagnetic fields, 2005) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Schäl (US 4,923,598). 

Regarding claim 12, Castle, as modified by Dobbeleer, the European Commission and Kienman, teaches the dialysis machine according to claim 1, wherein the blood to be cleaned can be exposed to the high-frequency electromagnetic field during at least one of before or while said blood is in contact with the dialyser (see above for claim 1).
Castle, as modified by Dobbeleer, the European Commission and Kienman, does not teach that the dialyser comprises a semipermeable membrane and that blood is in contact with the semipermeable membrane of the dialyser.
Schäl teaches a dialysis machine (apparatus for hemodialysis, the dialysis of blood) (see col. 1, lines 6-10), wherein the dialyser comprises a semipermeable membrane (dialyzer 24 includes semipermeable membrane 30) (see Fig. 1; col. 4, lines 16-20) and that blood to be cleaned is in contact 
Castle, as modified by Dobbeleer, the European Commission and Kienman, and Schäl are analogous inventions in the art of blood treatment by dialysis.  It would have been obvious to one of ordinary skill in the art to substitute Castle’s dialyser with Schäl’s dialyzer with a semipermeable membrane because the simple substitution of one known element (dialyzer with a semipermeable membrane) for another (dialyser) achieves predictable results in the dialysis of blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369), European Commission (Research Directorate-General, Health and electromagnetic fields, 2005), Kienman et al. (US 2009/0012655) and Morse (US 4,963,268 A). 

Regarding claim 16, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and 
a device configured to (i) generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5) and (ii) directly apply the electromagnetic field to the dialysis machine components such that blood to be cleaned can be exposed to the electromagnetic field during at least part of passage through the dialyser (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device directly applies the electromagnetic field to the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is directly applied to a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see previous office actions), the high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz.
The European Commission teaches a high-frequency electromagnetic field (electromagnetic fields have a very wide range of frequencies, from low frequency to very high-frequency) (see p. 1, para. 2; p. 1, Diagram 1).

Kienman teaches a device configured to generate a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).
Castle, as modified by Dobbeleer, the European Commission, and Kienman are analogous inventions in the art of electromagnetic field generation.  It would have been obvious to one of ordinary skill in the art to substitute the device of Castle with the coil 12 of Kienman because the simple substitution of one known element (Kienman’s coil) for another (electromagnetic force by any device) achieves predictable results to generate a high-frequency electromagnetic field. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
While Castle, as modified by Dobbeleer, the European Commission, and Kienman, does not encompass the frequency range disclosed in the instant claim, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer, the European Commission, and Kienman, teaches the limitation. (see MPEP § 2144.05(II)(A))

Castle, as modified by Dobbeleer, the European Commission, and Kienman, does not explicitly teach wherein the device is configured such that the frequency is varied in a regular or irregular manner, such that blood to be cleaned is exposed to the varied high-frequency electromagnetic field.
Morse teaches a device configured to (i) generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the frequency is varied in a regular or irregular manner (Example 2 discloses electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Castle, as modified by Dobbeleer, the European Commission, and Kienman, to vary the frequency of the electromagnetic field in a regular or irregular manner as taught by Morse because Morse suggests that the technique of varying frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition (see Morse, col. 1, lines 25-35) and the blood used with the apparatus of Castle, as modified by Dobbeleer, the European Commission, and Kienman is such an application.


Regarding claim 17, Castle, as modified by Dobbeleer, the European Commission, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a minimum frequency to a maximum frequency (electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 50-56).

Regarding claim 18, Castle, as modified by Dobbeleer, the European Commission, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to vary the high-frequency electromagnetic field from a maximum frequency to a minimum frequency (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 28, 2021